 


110 HR 152 IH: Comprehensive Insurance Coverage of Childhood Immunization Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 152 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Gene Green of Texas introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XXVII of the Public Health Service Act and title I of the Employee Retirement Income Security Act of 1974 to require that group and individual health insurance coverage and group health plans provide comprehensive coverage for childhood immunization. 
 
 
1.Short titleThis Act may be cited as the Comprehensive Insurance Coverage of Childhood Immunization Act of 2007. 
2.Comprehensive coverage for childhood immunization by group health plans and health insurance issuers 
(a)Group Health Plans 
(1)Public health service act amendmentsSubpart 2 of part A of title XXVII of the Public Health Service Act is amended by adding at the end the following new section: 
 
2707.Standard relating to coverage of childhood immunization 
(a)In GeneralA group health plan, and a health insurance issuer offering group health insurance coverage, shall provide for each plan year comprehensive coverage for routine immunizations for each individual who is a dependent of a participant or beneficiary under the plan and is under 19 years of age. 
(b)Comprehensive CoverageFor purposes of this section, comprehensive coverage for routine immunizations for a plan year consists of coverage, without deductibles, coinsurance, or other cost-sharing, for immunizations (including the vaccine itself) in accordance with the most recent version of the Recommended Childhood Immunization Schedule issued prior to such plan year by the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention.. 
(2)ERISA amendments 
(A)In generalSubpart B of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 is amended by adding at the end the following new section: 
 
714.Standard relating to coverage of childhood immunization 
(a)In GeneralA group health plan, and a health insurance issuer offering group health insurance coverage, shall provide for each plan year comprehensive coverage for routine immunizations for each individual who is a dependent of a participant or beneficiary under the plan and is under 19 years of age. 
(b)Comprehensive CoverageFor purposes of this section, comprehensive coverage for routine immunizations for a plan year consists of coverage, without deductibles, coinsurance, or other cost-sharing, for immunizations (including the vaccine itself) in accordance with the most recent version of the Recommended Childhood Immunization Schedule issued prior to such plan year by the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention.. 
(B)Clerical amendmentThe table of contents in section 1 of such Act is amended by inserting after the item relating to section 713 the following new item: 
 
 
714. Standard relating to coverage of childhood immunization.. 
(b)Individual Health InsurancePart B of title XXVII of the Public Health Service Act is amended by inserting after section 2752 the following new section: 
 
2753.Standard relating to coverage of childhood immunizationThe provisions of section 2707 shall apply to health insurance coverage offered by a health insurance issuer in the individual market in the same manner as they apply to health insurance coverage offered by a health insurance issuer in connection with a group health plan in the small or large group market.. 
3.Coordination of administrationThe Secretary of Health and Human Services and the Secretary of Labor shall ensure, through the execution of an interagency memorandum of understanding among such Secretaries, that— 
(1)regulations, rulings, and interpretations issued by such Secretaries relating to the same matter over which both such Secretaries have responsibility under the provisions of this Act (and the amendments made thereby) are administered so as to have the same effect at all times; and 
(2)coordination of policies relating to enforcing the same requirements through such Secretaries in order to have a coordinated enforcement strategy that avoids duplication of enforcement efforts and assigns priorities in enforcement. 
4.Effective dates 
(a)Group Health Plans and Group Health Insurance CoverageSubject to subsection (c), the amendments made by section 2(a) apply with respect to group health plans for plan years beginning on or after January 1, 2008. 
(b)Individual Health Insurance CoverageThe amendment made by section 2(b) applies with respect to health insurance coverage offered, sold, issued, renewed, in effect, or operated in the individual market on or after such date. 
(c)Collective Bargaining ExceptionIn the case of a group health plan maintained pursuant to 1 or more collective bargaining agreements between employee representatives and 1 or more employers ratified before the date of enactment of this Act, the amendments made by section 2(a) shall not apply to plan years beginning before the later of— 
(1)the earliest date as of which all such collective bargaining agreements relating to the plan have terminated (determined without regard to any extension thereof agreed to after the date of enactment of this Act), or 
(2)January 1, 2008.For purposes of paragraph (1), any plan amendment made pursuant to a collective bargaining agreement relating to the plan which amends the plan solely to conform to any requirement added by section 2(a) shall not be treated as a termination of such collective bargaining agreement. 
 
